Exhbiti 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis (“MD&A”) for Compton Petroleum Corporation (“Compton” or the “Corporation”) should be read with the unaudited interim consolidated financial statements and related notes for the three and nine months ended September 30, 2011 and March 31, 2011, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2010.Readers should also read the “Forward-Looking Statements” legal advisory contained at the end of this document.Disclosure regarding use of BOE Equivalents is contained in the “Advisories” section located at the end of this document. The unaudited interim consolidated financial statements and comparative information has been prepared in accordance with International Financial Reporting Standard 1, “First-time Adoption of International Financial Reporting Standards”, and with International Accounting Standard 34, “Interim Financial Reporting”, as issued by the International Accounting Standards Board (“IFRS”).Previously, the Corporation prepared its interim and audited annual consolidated financial statements in accordance with Canadian Generally Accepted Accounting Principles (“Previous GAAP”). Included in this document are measures that do not have any standardized meaning as prescribed under IFRS or Previous GAAP and are considered to be non-GAAP Financial Measures, defined fully in the “Advisories” section located at the end of this document. Further information regarding Compton, including the Annual Information Form for the year ended December 31, 2010 can be accessed under the Corporation’s public filings found on SEDAR at www.sedar.com, EDGAR at www.sec.gov, and on the Corporation’s website at www.comptonpetroleum.com. Amounts presented in this MD&A are stated in thousands (000’s) of dollars except per share and boe amounts, unless otherwise stated.This document is dated as at November 7, 2011. I. COMPTON’S BUSINESS Compton Petroleum Corporation is a public corporation actively engaged in the exploration, development and production of natural gas, natural gas liquids, and crude oil in western Canada.The majority of the Corporation’s operations are located in the Deep Basin fairway of the Western Canada Sedimentary Basin, providing multi-zone potential for future development and exploration opportunity. With approximately 84% natural gas, Compton has shifted its strategy to focus on developing its high-return, liquids-rich natural gas areas at Niton and balancing its portfolio through emerging crude oil opportunities to offset continued low natural gas prices. The Corporation maximizes value by concentrating on properties that generate strong returns on capital investment, such as the Rock Creek Formation at Niton, and developing new horizons such as the Wilrich and Notikewin. Compton’s emerging oil plays target the Bakken/Big Valley, Ellerslie and Glauconite Formations in the Southern Plains area as well as future exploratory potential through the joint venture on its Montana Bakken/Big Valley lands. The successful development of these areas is expected to provide growth in oil production and reserves, further augmenting the Corporation’s large natural gas reserves that can be capitalized on when natural gas markets recover. Through further improving operating efficiencies, maximizing returns on capital invested and focusing on higher return assets, Compton will create value by providing appropriate investment returns for shareholders. II. RESULTS FROM CORPORATE STRATEGY Management’s strategy throughout 2011 has been to strengthen its capital structure and position itself for growth through improving its operating efficiencies.Management has continued to deliver on commitments, improving the operational and financial performance of the Corporation by lowering debt, reducing its cost structure, improving capital efficiencies and generating positive cash flow within a low commodity price environment. Results for third quarter of 2011 include: Management’s Discussion and Analysis Compton Petroleum – Q3 2011 Page 1 • Completed the Recapitalization plan of arrangement (the “Recapitalization”) to return Compton’s capital structure to levels more consistent with current natural gas producers (see “Liquidity and Capital Resources - Capital Structure”), substantially improving financial strength and comparability with industry peers; • Reduced net debt by 68% to $144.8 million since December 31, 2010, and by 83% from $854.7 million as at September 30, 2009; • Negotiated an industry standard borrowing base credit facility of $160.0 million with a new syndicate of lenders for a one year term, and one year maturity thereafter if not renewed; • Continued to reduce key cost structures by a combined $7.8 million (or 46%) from the third quarter of 2010: • Administrative costs decreased by 60% or $3.2 million due to restructuring completed at the end of 2010; and • Interest and finance charges decreased by 40% or $4.6 million as a result of lower debt levels in 2011 compared to 2010; • Generated average daily production of 13,429 boe/d, attaining a relatively flat production profile with limited capital spending in 2011; • Participated in a non-operated Wilrich (Spirit River) horizontal well (33.3% working interest) in the Niton area. Located in the centre of the Corporation’s core lands, the well was tied-in and is currently on production at approximately 2.9 mmcf/d. Liquid rates are still being confirmed but are expected to be greater than 20 bbl/mmcf; and • Signed a farmout and joint venture agreement on its Montana Bakken property subsequent to the quarter. At their cost, the joint venture partner has committed to completion of a survey program at a minimum cost of $2.0 million on or before July 31, 2012 and the drilling of a test well on or before December 31, 2012. With the completion of the Recapitalization in late September, 2011, Management is now positioned to focus on drilling and liquids exploration to develop its high-return, liquid-rich natural gas areas at Niton and emerging crude oil opportunities in the Southern Plans.These activities are expected to provide the opportunity for accretive growth over a multi-year horizon. Management’s Discussion and Analysis Compton Petroleum – Q3 2011 Page 2 III. RESULTS OF OPERATIONS three months ended September 30, nine months ended September 30, Average production (boe/d) Capital expenditures(2) $ Cash flow (1)(2) $ Per share - basic $ - diluted $ Operating earnings (loss)(1)(2) $ ) $ ) $ ) $ ) Net earnings (loss) $ $ ) $ $ ) Per share - basic $ $ ) $ $ ) - diluted $ $ ) $ $ ) Revenue $ Field netback (per boe) (1)(2) $ Cash flow, operating loss and field netback are non-GAAP measures that are defined in this document Prior periods have been revised to conform to current period presentation Total shares outstandingchanged from 263.6 million to 26.4 million on August 10, 2011 in accordance with the Recapitalization CASH FLOW Cash flow is considered a non-GAAP measure and it is commonly used in the oil and gas industry and by Compton to assist Management and investors in measuring the Corporation’s ability to finance capital programs and repay its debt.Cash flow should not be considered an alternative to, or more meaningful than, cash provided by operating, investing and financing activities or net earnings as determined in accordance with IFRS, as an indicator of the Corporation’s performance or liquidity.The following schedule sets out the reconciliation of cash flow from operations to cash flow. three months ended September 30, nine months ended September 30, Cash flow from operating activities $ Add:Recapitalization cost(2) - - Less:change in non-cash working capital ) ) ) Cash Flow (1) $ Cash flow is a non-GAAP measure that is defined in this document On August 23, 2011 the USD Senior Term Notes were converted to equity and fully extinguished Cash flow for the third quarter of 2011 was $15.3 million, an increase of approximately $14.5 million compared to 2010.The increase in cash flow during the quarter was a result of: • higher average realized natural gas prices, excluding financial hedges, which increased 4% to $4.01 per mcf compared to $3.84 per mcf in 2010; Management’s Discussion and Analysis Compton Petroleum – Q3 2011 Page 3 • higher average realized liquids prices, which increased 32% to $78.10 per bbl compared to $59.39 per bbl in 2010; • a decline in interest and finance charges of $4.6 million in 2011, resulting from reduced debt levels compared to 2010; and • a decline in administrative costs of $3.2 million in 2011, resulting from the restructuring completed at the end of 2010. These factors were partially offset by: • a 17% decline in natural gas production volumes to 67 mmcf/d from 81 mmcf/d in 2010, resulting from the impact of asset sales, normal production declines, and the reduced level of capital expenditures; • a 9% decline in liquids production volumes to 2,240 bbls/d from 2,452 bbls/d in 2010, resulting from the impact of asset sales, normal production declines, and the reduced level of capital expenditures; and • realized risk management gains of $3.1 million compared to 3.7 million in 2010. On a year-to-date basis, cash flow decreased by approximately $1.7 million or 5% when compared to 2010 as a result of: • a 26% decline in natural gas production volumes to 68 mmcf/d from 92 mmcf/d in 2010, resulting from the impact of asset sales, normal production declines, and the reduced level of capital expenditures; • a 24% decline in liquids production volumes to 2,213 bbls/d from 2,919 bbls/d in 2010, resulting from the impact of asset sales, normal production declines, and the reduced level of capital expenditures; and • lower average realized gas prices, which decreased 12% to $4.04 per mcf compared to $4.59 per mcf in 2010. These factors were partially offset by: • higher average realized liquids prices, which increased 20% to $77.83 per bbl compared to $64.71 per bbl in 2010; • realized risk management gains of $10.2 million compared to $7.9 million in 2010; • a decline in interest and finance charges of $13.9 million in 2011, resulting from reduced debt levels compared to 2010; • a decline in operating costs of $6.6 million in 2011, resulting from reduced production levels, and the continued focus on efficiency; and • a decline in administrative costs of $5.5 million in 2011, resulting from the restructuring completed at the end of 2010. NET EARNINGS (LOSS) Net earnings for the third quarter of 2011 were $28.3 million, an increase of $61.4 million when compared to the $33.1 million net loss in the same period for 2010.In addition to the factors that impacted cash flow, third quarter 2011 net earnings was affected by: • an impairment expense of $44.9 million in 2010; • a gain on extinguishment of the senior term notes of $56.0 million; and • lower depletion and depreciation expense of $15.3 million compared to $18.0 million in 2010, following asset impairments recognized on transition to IFRS throughout 2010. Management’s Discussion and Analysis Compton Petroleum – Q3 2011 Page 4 These factors were partially offset by: • an increase in exploration and evaluation expense to $11.4 million compared to $0.5 million in 2010, relating to costs associated with exploratory wells, and the expiry of undeveloped land; • an increase in the deferred tax expense to $14.3 million, compared to a recovery of $9.9 million in 2010; • a decline in unrealized risk management gains of $3.3 million compared to a gain of $5.6 million in 2010; and • a decline in unrealized foreign exchange and other losses of $5.8 million compared to gain of $13.9 million 2010. On a year-to-date basis, net earnings were $24.1million, an improvement of $121.7 million when compared to the $97.6 million net loss in the same period for 2010.In addition to the factors that impacted cash flow, year-to-date net earnings were favourably affected by: • a gain on extinguishment of the Senior Term Notes of $56.0 million; • an impairment reversal of $0.4 million in 2011 compared to a $117.7 million impairment expense in 2010; • a decline in depletion and depreciation expense to $44.3 million compared to $63.4 million in 2010, following asset impairments recognized on transition to IFRS throughout 2010; and • a decline in share based compensation expense to $0.1 million compared to $3.0 million in 2010, following the restructuring of staff completed in early 2011. These factors were partially offset by: • an increase in exploration and evaluation expense to $21.0 million compared to $0.7 million in 2010, relating to costs associated with exploratory wells, and the expiry of undeveloped land; • an increase in the deferred tax expense to $10.1 million, compared to a recovery of $34.3 million in 2010; • a decline in unrealized risk management losses to $2.9 million compared to a gain of $15.3 million in 2010; and • a decline in unrealized foreign exchange and other gains to $1.5 million compared to gain of $7.6 million 2010. OPERATING EARNINGS (LOSS) Operating earnings is an after tax non-GAAP measure used by the Corporation to facilitate comparability of earnings between periods.Operating earnings is derived by adjusting net earnings for certain items that are largely non-operational in nature, or one-time non-recurring items.Operating earnings should not be considered more meaningful than or an alternative to net earnings as determined in accordance with IFRS.The following provides the calculation of operating loss for period end. Management’s Discussion and Analysis Compton Petroleum – Q3 2011 Page 5 three months ended September 30, nine months ended September 30, Net earnings (loss), as reported $ $ ) $ $ ) Non-operation items Unrealized foreign exchange and other (gains) losses ) ) ) Unrealized mark to market hedging (gains) losses ) ) ) Exploratory land expiries Impairment expense (reversals) ) ) Gain on Senior Term Notes extinguishment ) - ) - Other expenses - - - 23 Tax effect ) ) Operating earnings (loss) (1) $ ) $ ) $ ) $ ) Per sharebasic (2) $ ) $ ) $ ) $ ) diluted (2) $ ) $ ) $ ) $ ) (1)Prior periods have been revised to conform to current period presentation (2)Total shares outstandingchanged from 263.6 million to 26.4 million on August 10, 2011 in accordance with the Recapitalization Operating loss for the three and nine months ended September 30, 2011, has improved considerably over 2010 comparable periods, despite continuing low natural gas prices.Operating earnings are expected to increase going forward with the continued efficiencies from reductions in interest, administrative and operating costs.(See “Forward Looking Statements” in the “Advisory” section of the MD&A.) CAPITAL EXPENDITURES three months ended September 30, nine months ended September 30, Exploration & evaluation Land $ Drilling and completions Development & production Drilling and completions Alberta Drilling Credits - - ) Production facilities and equipment Corporate and other 58 89 Total capital investment Divestitures Property 8 ) ) ) Production facilities and equipment - - ) - Overriding royalty - - - ) Land - - ) - Acquisitions (divestitures), net 8 ) ) ) Total capital expenditures $ $ ) $ $ ) Management’s Discussion and Analysis Compton Petroleum – Q3 2011 Page 6 Current natural gas prices have limited internally generated cash flow available to invest in drilling activities.As a result, capital spending, before acquisitions and divestments decreased by 34% in the third quarter and 39% on a year-to-date basis in 2011 compared to 2010.In order to maximize return on capital in 2011, Management has focused its expenditures towards higher return, liquids rich natural gas in Niton and emerging oil properties in Southern Plains.Compton participated in one non-operated well (0.3 net well), during the third quarter of 2011 as compared to a total of 4 wells (2.7 net wells) drilled during 2010.Capital expenditures in 2010 were partially offset by the implementation of the Alberta drilling credit program.No credits have been recognized in 2011 as the amount available is tied to the amount of crown royalties paid which has been insufficient to qualify the Corporation under the program for credits to offset the 2011 drilling program. During the third quarter, Compton participated in a non-operated Wilrich (Spirit River) horizontal well (33.3% working interest) in the Niton area. Located in the centre of the Corporation’s core lands, the well was tied-in and is currently on production at approximately 2.9 mmcf/d. Liquids rates are being confirmed but are expected to be greater than 20 bbl/mmcf. Compton also completed the acquisition of 25 sections of land in the Southern Plains area, prospective for the Big Valley/Bakken Formation. The Corporation has secured all prospective land holdings for developing the new play and with initial success, the play has the potential to expand into approximately 90 locations. Compton’s winter drilling program commenced at the beginning of October with two rigs operating at present. Two vertical oil wells were drilled to target the Basal Quartz and Ellerslie Formations in the Southern Plains, and a Rock Creek horizontal well is currently being drilled in Niton. A third rig is expected in Niton for mid-November to drill the first Wilrich well. With the drilling program ramping up, it’s anticipated that five to seven wells will be drilled prior to year-end in Niton and the Southern Plains. Subsequent to the quarter end, the Corporation announced the signing of a farmout and joint venture agreement related its 79,000 net acres of undeveloped land holdings in northern Montana. The farmout joint venture grants the joint venture partner with the ability to earn a 50% interest in this area by incurring capital expenditures on the exploration and development of the property. Compton will retain a 50% working interest in the area without incurring any capital expenditure commitments. At their cost, the joint venture partner has committed to completion of a survey program at a minimum cost of $2.0 million on or before July 31, 2012 and the drilling of a test well targeting the Bakken Formation on or before December 31, 2012. FREE CASH FLOW Free cash flow is a non-GAAP measure that Compton defines as cash flow in excess of capital investment, excluding net acquisitions and divestitures, and is used by Management to determine the funds available for other investing activities and/or other financing activities.Compton’s third quarter 2011 free cash flow of $7.5 million is higher compared to the deficit in the third quarter of 2010 due to lower capital expenditures in 2011 and the focused cost reduction initiatives implemented during the strategic review and restructuring process completed in 2010.On a year-to-date basis, free cash flow is $13.0 million higher as compared to 2010 for the same reasons. Management’s Discussion and Analysis Compton Petroleum – Q3 2011 Page 7 three months ended September 30, nine months ended September 30, Cash flow $ Less:capital investment ) Free cash flow $ $ ) $ $ ) Production volumes and revenues Average production Natural gas (mmcf/d) 67 81 68 92 Liquids (bbls/d) Total (boe/d) Benchmark prices AECO ($/GJ) Monthly index $ Daily index $ WTI (US$/bbl) $ Edmonton sweet light ($/bbl) $ Realized prices Natural gas ($/mcf) $ Liquids ($/bbl) $ Total ($/boe) $ Sales Revenue(1)(2) Natural gas $ Liquids Total $ Sales revenues are before crown and freehold royalties Prior periods have been revised to conform to current period presentation Production volumes for the third quarter of 2011 were 16% lower than in 2010 primarily due to natural declines, a reduced asset base following property dispositions throughout 2010 and limited new production additions in 2011. Compared to 2010, sales revenue remained consistent for the third quarter of 2011.The lower production volumes in 2011 were offset by increased realized natural gas and liquids prices.Realized prices and revenues are before any hedging gains or losses.The impact from hedging on realized natural gas prices in the third quarter of 2011 was a $0.51 per mcf compared to $1.05 per mcf in 2010. FIELD NETBACK AND FUNDS FLOW NETBACK Field netback and funds flow netback are non-GAAP measures used by the Corporation to analyze operating performance.Field netback equals the total petroleum and natural gas sales, including realized gains and losses on commodity hedge contracts, less royalties and operating and transportation expenses, calculated on a $/boe basis.Funds flow netback equals field netback less administrative and interest costs.Field netback and funds flow netback should not be considered more meaningful than or an alternative to net earnings as determined in accordance with IFRS. Field netback and funds flow netback has increased for both the third quarter and year-to-date 2011 compared to 2010 despite reduced volumes and higher percentages of fixed operating costs.The following provides the calculation of field netback and funds flow netback. Management’s Discussion and Analysis Compton Petroleum – Q3 2011 Page 8 three months ended September 30, nine months ended September 30, ($/boe) Realized price (1) $ Processing revenue Realized commodity hedge gain Royalties ) Operating Expenses ) Transportation ) Field netback $ Administrative $ ) $ ) $ ) $ ) Interest ) Funds flow netback $ Prior periods have been revised to conform to current period presentation ROYALTIES three months ended September 30, nine months ended September 30, Crown Royalties (3) $ Freehold royalties Royalties included in revenue Overriding Royalty (2) Other royalties Freehold mineral taxes ) 2 Other royalty obligations expense Total royalties $ Percentage of sales revenue % Gas cost allowance received on crown volumes are presented as a reduction of Operating Expenses The overriding royalty obligation represents a 5% commitment of the Corporation’s future gross production revenue, less certain transportation costs and marketing fees, on the existing land base at September 26, 2009 September 30, 2011 includes $1.9 million for a one-time adjustment of deep gas royalty credits relating to prior periods Total royalties decreased by 29% for the third quarter of 2011 compared to 2010, largely due to deep gas royalty credit received during the third quarter of 2011, and the reduction in produced volumes.The decrease was offset by a higher proportion of fixed rate freehold royalties, resulting in a 6.2% net decrease in royalties as a percentage of sales revenue.On a year-to-date basis, total royalties decreased by 29% due to lower natural gas prices, deep gas royalty credit received during the third quarter of 2011 and the reduction in produced volumes, offset by a higher proportion of fixed rate freehold royalties resulted in a 0.8% net decrease in royalties as a percentage of sales revenue during the first three quarters of 2011. Management’s Discussion and Analysis Compton Petroleum – Q3 2011 Page 9 OPERATING EXPENSES three months ended September 30, nine months ended September 30, Operating expenses $ Operating expenses ($/boe) $ There was no significant change in operating expense in the third quarter of 2011, while per boe costs increased by 19% from 2010.On a year-to-date basis, operating expense decreased by 15% while per boe costs increased by 14%.The decrease on a total dollar basis was a result of continued cost control initiatives identified and implemented by the Corporation, partially offset by rising electricity and power costs.The increase in per boe costs reflects the higher percentage of fixed cost component of certain operating costs, spread over reduced production levels quarter-over-quarter. TRANSPORTATION three months ended September 30, nine months ended September 30, Transportation costs $ Transportation costs ($/boe) $ Pipeline tariffs and trucking rates for liquids are primarily dependent upon production location and distance from the sales point.Regulated pipelines transport natural gas within Alberta at tolls approved by the government.Compton incurs charges for the transportation of its production from the wellhead to the point of sale. Transportation expenses decreased by 32% and per boe amounts decreased by 19% in the third quarter of 2011.On a year-to-date basis, transportation expenses decreased by 23% while per boe amounts increased by 3%.The decrease in transportation costs is attributable to reduced production in 2011, partially offset by an increase in pipeline tariffs of approximately 25%.Increased per boe costs are a result of lower production volumes and higher tariffs. ADMINISTRATIVE EXPENSES three months ended September 30, nine months ended September 30, Gross administrative expenses $ Capitalized administrative expenses ) Operator recoveries ) Administrative expenses $ Administrative expenses ($/boe) $ Administrative expenses per boe decreased 52% in the third quarter of 2011 compared to 2010 due to total administrative cost reductions of 53% on gross expenditures as well as a reduction in capitalized costs and operator recoveries.On a year-to-date basis, administrative expenses per boe decreased 10% in 2011 compared to 2010 due to total administrative cost reduction of 34% on gross expenditures as well as reductions in capitalized costs and operator recoveries.The decreases were a result of continued cost control initiatives as well as reduced staff levels following the 2010 restructuring. Management’s Discussion and Analysis Compton Petroleum – Q3 2011 Page 10 SHARE BASED COMPENSATION three months ended September 30, nine months ended September 30, Stock option plan $ ) $ $ ) $ Employee long term incentive 66 - - Deferred share unit plan - - - Retention share plan 59 - - Share purchase plan Share based compensation $ $ $ 40 $ At June 30, 2011, substantially all of the outstanding stock options were voluntarily forfeited by employees leading to the significant recovery of the expense for the three and nine month periods in 2011. The Corporation has instituted various compensation arrangements, the value of which is determined in relation to the market value of Compton’s capital stock.These arrangements are designed to attract, motivate and retain individuals, and to align their success with that of shareholders.Details relating to share based compensation arrangements are presented in Note 12 to the unaudited consolidated interim financial statements.Management and the Board of Directors are currently reviewing the share based compensation plans following the Recapitalization. IMPAIRMENTS Management has assessed both internal and external economic factors to determine if any indicators of asset impairment exist at the quarter end.When indictors exist, an impairment test is completed, at the cash generating unit (“CGU”) level, to determine if any asset impairment exists.Each identified CGU has largely independent cash flows and is geographically integrated. As part of the Recapitalization, the Corporation elected to have the fair value of the underlying transactions become the deemed costs of its assets and liabilities.The optional IFRS 1 election, made effective September 30, 2011, is only available in the year of transition to IFRS and with the presence of a market event,such as the Recapitalization, that gives rise to an externally derived fair value. Under the election, the Corporation recognized a write-down of $107.1 million to development and production assets, and $4.0 million of exploration and evaluation assets.Following the revaluation, the deemed cost of development and production assets totalled $590.6 million, and exploration and evaluation assets totalled $41.7 million.This election has established the cost basis of assets and eliminated any potential reversal of impairments previously recognized under IFRS since transition on January 1, 2010. Excluding the IFRS 1 election described above, there were no impairments of the Corporation’s assets based on Management assessment of economic and internal indicators for the first three quarters of 2011.In 2010, following the sale of a significant portion of Niton and Gilby properties, an impairment of $117.7 million was recognized on development and production assets. EXPLORATION AND EVALUATION three months ended September 30, nine months ended September 30, Exploration and evaluation $ Total costs ($/boe) $ Exploration and evaluation expense relate to uneconomic exploratory wells and the expiry of mineral land rights, prospecting costs and geophysical work prior to the acquisition of mineral land rights.During the quarter, based on current price forecasts for natural gas and the Corporation’s development strategy, it was determined that the value of certain natural gas exploratory drilling costs and mineral land leases would not be recovered in the near term and were written off. Management’s Discussion and Analysis Compton Petroleum – Q3 2011 Page 11 INTEREST AND FINANCE CHARGES three months ended September 30, nine months ended September 30, Interest on Senior Term Notes $ Interest on credit facility 14 Interest on finance leases 23 39 70 Interest expense $ Finance Charges and amortization of transaction costs Total Interest and finance charges $ Total interest and finance charges ($/boe) $ Interest expense decreased by 40% for the third quarter of 2011 and 35% on a year-to-date basis compared to the same periods in 2010.Although interest rates have increased, part of the overall decrease was a result of reduced borrowings on the revolving credit facility.Interest paid on the Senior Term Notes was reduced in part through the October 2010 and August 2011 restructuring and the related reduction of the amount outstanding.In addition, the strengthening of the Canadian dollar in relation to the US dollar has reduced the Canadian dollar equivalent amount paid.The expiry of certain finance leases in 2010 also reduced the interest component of lease obligation recognized. Finance charges and amortization of transaction costs for the third quarter of 2011 decreased by $0.8 million or 40% compared to the same period in 2010, as a result of lower fees for unutilized credit.On a year-to-date basis, finance charges and amortization of transaction costs decreased by $3.4 million or 44% compared to the same period in 2010 for the same reason. Interest and finance charges decreased on a per boe basis due to lower overall borrowing costs, despite reduced production volumes. The Corporation’s capital structure following the Recapitalization will significantly reduce interest and finance charges and related rates.(See “Forward Looking Statements” in the “Advisory” section of this MD&A.) Effective interest rates on a weighted average debt basis are presented below. Three months ended September 30, nine months ended September 30, Credit facility $ Effective interest rate % 2013 Senior Term Notes (US$) $
